DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 23 May 2019.
Claims 1-4, 6-9, 13-17, 19-24 and 26 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 June 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 13, 19, 20 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US Publication 2013/0016624).

With respect to claims 1 and 6, Li teaches A network node for use as a Policy and Charging Rules Function, PCRF, in a Policy Charging Control architecture of a telecommunications system, (policy system, Figure 1) the network node comprising:

a receiver configured to receive from a Policy Control Enforcement Function, PCEF, a notification indicating that a video service has started for streaming video content to a User Equipment, UE, of a user; (policy system receives usage of mobile device from control system, Paragraph 22)

a quality determiner configured to determine a first Quality of Service, QoS, setting for streaming the video service to the UE; (initial Qos is used to service the data session, Paragraph 22)


a transmitter  configured to transmit first QoS setting data identifying the first QoS setting to the PCEF; (initial Qos is used by the control system to service the data session, Paragraph 22)

the receiver being further configured to receive a further notification from the PCEF indicating that the video service has reached a particular stage; (control system reports the usage of mobile device has reached a threshold, Paragraph 27)

and wherein the quality determiner being further configured, in response to the further notification, to determine a second QoS setting specifying a lower QoS than the first QoS setting and for streaming the video service after the particular stage; (if usage exceeds the threshold, lower QOS than the initial QOS is determined, Paragraph 27) and

and wherein the transmitter being configured to transmit second QoS setting data identifying the second QoS setting to the PCEF. (Policy system transmits the lower Qos to the control system, Paragraph 27)

With respect to claims 13 and 20, Brito teaches A network node for use as a Policy Control Enforcement Function, PCEF, in a Policy Charging Control architecture of a telecommunications system, the network node comprising:

a video service monitor configured to determine whether a video service has started for streaming video content to a User Equipment, UE, of a user; (control system monitors mobile device usage, Paragraph 22)

a transmitter configured to transmit to a Policy and Charging Rules Function, PCRF, a notification indicating that the video service has started; (control system sends mobile device usage to the policy system, Paragraph 22)

a receiver configured to receive from the PCRF first Quality of Service, QoS, setting data identifying a first QoS setting for streaming the video service to the UE; (control system receives initial Qos is used to service the data session, Paragraph 22)

a quality assigner configured to assign the first QoS setting to the video service; (initial Qos is used by the control system to service the data session, Paragraph 22)

the video service monitor is being further configured to monitor video content packets downloaded to the UE from a video server during the video service, (control system continues to monitor  mobile device usage, Paragraph 27) and to detect that the video service has reached a particular stage, (mobile device usage reaches a threshold, Paragraph 27)

the transmitter being further configured to transmit a further notification to the PCREF indicating that the particular stage has been reached; (control system reports to the policy system usage has reached a threshold, Paragraph 27)

the receiver being further configured to receive, from the PCRF, second QoS setting data identifying a second QoS setting that specifies a lower QoS than the first QoS setting; (Policy system transmits the lower Qos to the control system, Paragraph 27) and

the quality assigner being configured to assign a QoS setting that corresponds to the received second QoS setting data to the video service. (The control system assigns the lower QOS to the mobile device, Paragraph 27)

With respect to claims 19 and 26, Li teaches wherein each QoS setting is associated with particular Radio Access Bearer, RAB, data. (Initial QoS and reduced QoS is associated with data flow of the mobile device, Figure 5)

Allowable Subject Matter
s 2-4, 7-9, 13-17,  and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cai et al. (US Publication 2013/0262308) discloses an offline charging system monitors usage of an end user over a packet core network, and identifies a spending limit that the end user is allowed to consume during a time period, such as a billing cycle. The offline charging system determines that the usage of the end user is approaching the spending limit during a session, identifies options for the end user to continue with the session as the usage of the end user approaches the spending limit, and initiates a notification to the end user indicating the options. The offline charging system receives a response from the end user selecting one of the options, and conveys the selected option to a network element in the packet core network that modifies policies for the session.
Castro et al. (US Patent 9,294,902) discloses A policy and charging control method includes creating by a policy and charging rules function (PCRF), first policy and charging control (PCC) rules at establishment of a user plane session associated with the UE. The first PCC rules are installed at a policy and charging enforcement function (PCEF) and the service is initiated in accordance with these rules. During the lifetime of the user plane session, a quality-of-service (QoS) change request is transmitted by the UE upon activation of a user interface command. The PCRF creates second PCC rules based on the request, and installs them at the PCEF by replacing the first PCC rules by the second PCC rules. The service is continued in accordance with the second PCC rules. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472